Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In a July 26, 2022 telephone interview, applicant traversed the restriction groupings as listed in the 6/9/2022 restriction requirement because the instant recombinant adenovirus of claims 21-25 and 48-51 is patentably distinct from other adenovirus recombinants claimed. Applicant proposed new groupings. 
Applicant’s traversal is considered persuasive and the examiner adopted the new groupings proposed by applicant, which is set forth in the new restriction below.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 0 (Claims 21-25 and 48-51), drawn to a recombinant adenovirus or conditionally-replicating recombinant adenovirus classified in A61K 35/761;

Group I (Claims 26-33 and 52-58), drawn to a recombinant adenovirus or conditionally-replicating recombinant adenovirus encoding a heterologous antigen classified in A61K 35/761 and A61K 39/00;

Group II (Claims 34-36 and 52-53), drawn to a recombinant adenovirus or conditionally-replicating recombinant adenovirus encoding a targeting peptide classified in A61K 35/761 and C12N 2750/14132;

Group IIB (Claims 37-39 and 52-53), drawn to a recombinant adenovirus or conditionally-replicating recombinant adenovirus encoding an immunostimulatory ligand classified in A61K 35/761 and C12N 2750/14132;

Group III (Claims 40-43), drawn to a recombinant adenovirus comprising a cysteine modified hexon hypervariable region classified in A61K 35/761 and C12N 2750/14132;

Group IV (Claims 44-47) drawn to a recombinant adenovirus comprising a chimeric fiber classified in A61K 35/761 and C12N 2750/14132.

Inventions 0-IV are directed to related products. The related inventions are distinct if: (1)
the inventions as claimed are either not capable of use together or can have a materially different
design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are
mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP §
806.05(j). In the instant case, the inventions as claimed adenovirus constructs require materially
different structures that are mutually exclusive to augment the immune response as a vaccine or
evade the immune response for various targeting. Invention 0 is drawn to a conditionally-replicating recombinant adenovirus. The conditionally-replicating recombinant adenovirus of Group I encodes a heterologous antigen. The conditionally-replicating recombinant adenovirus of Group II encodes a targeting peptide. The conditionally-replicating recombinant adenovirus of Group IIB encodes an immunostimulatory ligand. The recombinant adenovirus of Group III comprises a cysteine modified hexon hypervariable region and the recombinant adenovirus of Group IV comprises a chimeric fiber. All of the inventions have separate utilities, due to the divergent structures characterized by the different adenovirus constructs in each group.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different
classification;
(b) The inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) The prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically
point out supposed errors in the restriction requirement, the election shall be treated as an
election without traverse. Traversal must be presented at the time of election in order to be
considered timely. Failure to timely traverse the requirement will result in the loss of right to
petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate
which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the
inventions to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence
or admission may be used in a rejection under 35 U.S.C. 103 or pre-AJA 35 U.S.C. 103(a) of the
other invention.
This application contains claims directed to the following patentably distinct species:
If applicant elects Group I, applicant is required to elect a specific viral antigen recited in
their respective order presented in claims 27-31 and 54-58;
If applicant elects Group II, applicant is required to elect a specific target recited in their
respective order presented in claim 34.
The species are independent or distinct because each of the pathogenic antigens of Group
I have divergent structures and corresponding functions. The species are independent or distinct
because each of the targets of Group II have divergent receptors and corresponding molecular
events that occur after targeting. A search for a single species in either group is not coterminous with other species. In addition, these species are not obvious variants of each other based on the
current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single
grouping of patentably indistinct species, for prosecution on the merits to which the claims shall
be restricted if no generic claim is finally held to be allowable. Currently, claims 21-26, 32, 33,
and 35-53 generic.
There is a search and/or examination burden for the patentably distinct species as set
forth above because at least the following reason(s) apply:
(a) The inventions have acquired a separate status in the art in view of their different
classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) The prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species to be examined even though the requirement may be traversed (37
CFR 1.143) and (ii) identification of the claims encompassing the elected species or
grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive
unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing them to be obvious variants or
clearly admit on the record that this is the case. In either instance, if the examiner finds one of
the species unpatentable over the prior art, the evidence or admission may be used in a rejection
under 35 U.S.C. 103 or pre-AJA 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.
The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648